SEWARD & KISSEL LLP 1200 G Street, N.W. Washington, DC 20005 Telephone: (202) 737-8833 Facsimile: (202) 737-5184 www.sewkis.com April 21, 2008 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re: Sequoia Fund, Inc. File No. 811-01976 Dear Sir or Madam: Enclosed, on behalf of Sequoia Fund, Inc. (the “Corporation”) and in accordance with Rule 17g-1 under the Investment Company Act of 1940, as amended, are the following: 1.A copy of the Corporation’s fidelity bond for the 2008-2009 period (the “Bond”) (attached as Exhibit A); and 2.A copy of the resolution adopted by the Board of Directors of the Corporation, including a majority of the Directors who are not interested persons of the Corporation (the “Resolution”) (attached as Exhibit B). The premium for the Bond has been paid through February 28, 2009. Sincerely, /s/ Michell G. Fishman Michell G. Fishman Enclosures SK 69900 0020
